DECISION
The application of the above-named defendant for a review of the sentence for Count I, Deliberate Homicide, 100 years plus 10 years for the use of a weapon, to be served consecutively; Count II, Deliberate Homicide, 100 years plus 10 years for the use of a weapon to be served consecutively; Count I and Count II shall be served concurrent to each other imposed on September 26, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board shall clarify the wording in the original Judgment. The Defendant shall serve 100 years for Count I, Deliberate Homicide, plus 10 years for the use of a weapon, to be served consecutively; 100 years for Count II, Deliberate Homicide, plus 10 years for the use of a weapon, to be served consecutively; Count I and Count II shall be served concurrent to each other, therefore the Petitioner shall serve a total of 110 years in the Montana State Prison and shall be designated as a nondangerous offender.